t c summary opinion united_states tax_court jose a and sylvia m garcia petitioners v commissioner of internal revenue respondent docket no 26361-06s filed date jose a and sylvia m garcia pro sese vicki l miller for respondent vasquez judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax the issue for decision is whether petitioners’ unreimbursed employee business_expenses claimed on schedule a itemized_deductions of their return are deductible pursuant to sec_162 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time they filed the petition petitioners resided in new mexico during jose a garcia petitioner worked for two different employers in the construction industry petitioner worked for wolf corp wolf from january through date wolf had a reimbursement policy in effect for employee business_expenses and miles driven in the course of employment wolf would have reimbursed petitioner for the mileage incurred in the course of his employment during if he had submitted a request for reimbursement petitioner did not submit a request from june through date petitioner worked for lockwood construction co lockwood lockwood did not have an employee expense reimbursement policy in effect during the time of petitioner’s employment petitioner owned a ford ranger truck and drove it for business purposes in petitioners filed a joint_return in claiming deductions of dollar_figure for unreimbursed employee_expenses of vehicle expenses parking and overnight travel petitioner claimed to have driven big_number miles for work during in applying the standard mileage rate of dollar_figure to this figure petitioner calculated a vehicle expense deduction of dollar_figure petitioner also claimed dollar_figure in parking fees and dollar_figure in overnight travel_expenses during petitioner submitted copies of the first and last pages of a mileage log to document the miles driven petitioner had lost the actual mileage log and did not attempt to reconstruct the mileage log petitioner made entries in the mileage log at the end of every day the first page logged trips from january to february and listed a starting odometer reading of big_number the last page logged trips from the last weeks in november through the end of the year and listed an ending odometer reading of big_number the first page of the mileage log reports big_number miles driven and the last page of the mileage log reports big_number miles driven the log provides the day of the week the date the destination s the mileage driven during the day and the starting and ending mileage for petitioner was not able to produce any oil change receipts or similar receipts which would have listed the mileage discussion petitioners have neither claimed nor shown that they satisfied the requirements of sec_7491 to shift the burden_of_proof to respondent with regard to any factual issue accordingly petitioners bear the burden_of_proof see rule a deductions are a matter of legislative grace and the taxpayer has the burden of showing that he is entitled to any deduction claimed rule a 292_us_435 sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business including a trade_or_business as an employee 79_tc_1 an employee cannot deduct trade_or_business_expenses to the extent that the employee is entitled to reimbursement from his or her employer for expenditures related to his or her status as an employee id pincite 56_tc_936 affd without published opinion 456_f2d_1335 2d cir 40_tc_345 affd 326_f2d_760 2d cir daily mileage automobile expenses otherwise deductible as a business_expense under sec_162 will be disallowed in full unless the taxpayer satisfies the strict substantiation requirements of sec_274 as automobiles are listed_property sec_274 sec_280f if an expense is subject_to sec_274 no deduction is allowable on the basis of any approximation or the taxpayer’s unsupported testimony 50_tc_823 affd per curiam 412_f2d_201 2nd cir sec_1_274-5t temporary income_tax regs fed reg date the taxpayer must substantiate each element of use with adequate_records or present sufficient evidence corroborating his or her statement sec_1_274-5t temporary income_tax regs fed reg date the elements of use required to be substantiated are as follows the amount of each use ie mileage and the total use of the listed_property for the taxable_period the date of each use and the business or investment purpose of each use sec_1 5t b i through iii temporary income_tax regs fed reg date adequate_records require the taxpayer to maintain a log or similar record and documentary_evidence which when the two are combined are sufficient to establish each element of use sec_1_274-5t temporary income_tax regs fed reg date the log or similar record is to be prepared or maintained in such manner that each recording of use is made near the time of use sec_1_274-5t temporary income_tax regs fed reg date the level of detail in such log or similar record is permitted to vary depending upon the facts and circumstances when a taxpayer is attempting to establish adequate_records for business use of an automobile sec_1_274-5t temporary income_tax regs fed reg date specifically the regulations list the example of a mixed business and personal_use vehicle driven on an established route and permit the taxpayer to list the beginning and ending mileage and subtract the trips taken to establish the total number of miles driven during the taxable_year documentary_evidence that substantiates such expense includes items such as receipts paid bills or similar evidence that establishes the amount date place and essential character of the expenditure sec_1_274-5 temporary income_tax regs fed reg date sufficient evidence to corroborate a taxpayer’s detailed statement of business use must be sufficient to establish each element of use before the taxpayer will be permitted to deduct such claimed business use sec_1_274-5t temporary income_tax regs fed reg date only direct evidence will be sufficient evidence to establish the elements of amount time place or date of use id direct evidence is a statement in writing oral testimony of other witnesses setting forth detailed information about such element or an account book diary log etc id miles driven from january to date during this time petitioner was employed by wolf and was entitled to seek reimbursement for his claimed unreimbursed employee_expenses pursuant to wolf’s policy accordingly petitioner is not entitled to deduct any expenses_incurred while an employee of wolf see lucas v commissioner supra kennelly v commissioner supra stolk v commissioner supra petitioner may not deduct any mileage he drove for work on or before date miles driven from june to date during this time petitioner was employed by lockwood and was not entitled to reimbursement for his claimed unreimbursed employee_expenses accordingly if petitioner has satisfied the substantiation requirements of sec_274 then petitioner is entitled to deduct mileage incurred during his employment with lockwood the last page of the mileage log submitted by petitioner logs the last weeks in november and december it lists the date the places driven to and from the miles driven and the day of the week it does not list the purpose of the trip but petitioner testified credibly as to the general purpose of the logged trips the last page of the log submitted by petitioner substantiates the mileage listed as driven during the last weeks in november through december this page is sufficient evidence to corroborate petitioner’s credible testimony that he drove these miles for business it contains the mileage driven the total use for the year and the date of each use and petitioner credibly testified as to the general purpose of each trip accordingly petitioner is entitled to deduct unreimbursed mileage expenses_incurred as an employee in the amount of dollar_figure for the big_number miles driven for business in overnight travel parking and toll expenses petitioner has failed to provide any documentary_evidence of the claimed overnight travel parking and toll expenses the dollar_figure in overnight expenses and dollar_figure in parking and tolls have not been substantiated additionally petitioner has not provided any dates on which the claimed overnight travel parking and toll expenses were incurred to the extent they were incurred during petitioner’s employment with wolf he would not be entitled to deduct such expenses_incurred because he was entitled to reimbursement see 79_tc_1 56_tc_936 40_tc_345 accordingly petitioner may not deduct these amounts in reaching all of our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we conclude they are irrelevant or without merit to reflect the foregoing decision will be entered under rule
